Citation Nr: 0832332	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-03 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date prior to July 28, 2003, 
for the award of service connection for major depressive 
disorder.  

2.  Entitlement to an effective date prior to July 28, 2003, 
for the award of a 100 percent schedular disability 
evaluation for the veteran's major depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 



INTRODUCTION

The veteran had active service from August 1963 to May 1964.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the St. Paul, Minnesota, Regional Office (RO) which, in 
pertinent part, established service connection for major 
depressive disorder; assigned a 100 percent schedular 
evaluation for that disability; and effectuated the award as 
of July 28, 2003.  

The veteran subsequently submitted a notice of disagreement 
(NOD) regarding the effective date assigned for the grant of 
service connection, and the RO responded by issuing a 
Statement of the Case (SOC).  The veteran subsequently 
perfected his appeal by submitting a timely VA Form 9, Appeal 
to Board of Veterans' Appeals, in January 2005.

As will be discussed in greater detail below, the veteran's 
appeal also encompasses the issue of entitlement to an 
effective date prior to July 28, 2003, for the award of a 100 
percent schedular evaluation for his major depressive 
disorder.  This matter is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  The veteran's major depressive disorder originated during 
active service and served connection has been granted, 
effective July 28, 2003.  

2.  In February 1985, the veteran submitted his original 
claim for service connection for a chronic psychiatric 
disorder which was received by the VA on February 7, 1985.  

3.  In April 1985, the VA denied service connection for a 
psychiatric disorder.  

4.  In May 1985, the veteran submitted a notice of 
disagreement with respect to the denial of service connection 
for a chronic psychiatric disorder.  

5.  The RO did not subsequently issue a statement of the case 
to the veteran which addressed the veteran's May 1985 notice 
of disagreement with the denial of service connection for a 
chronic psychiatric disorder.  


CONCLUSION OF LAW

An effective date of February 7, 1985, for the award of 
service connection for major depressive disorder is 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110, 7105 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.400, 
3.326(a), 19.26 (2007 as amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the issue 
of an earlier effective date for the award of service 
connection for major depressive disorder, the Board observes 
that the veteran has not been issued a VCAA notice which 
addresses that issue.  Notwithstanding this fact, the Board 
finds that appellate review of the veteran's claim would not 
constitute prejudicial error given the favorable resolution 
below.  




II.  Historical Review

The veteran's service records reflect that he was 
hospitalized for depression, excessive worry, and impaired 
sleep.  A July 2004 written statement from Francis E. LaFave, 
Ph.D., conveys that the veteran's inservice depressive 
symptoms constituted initial manifestations of his chronic 
depressive disorder.  

The record reflects that, in February 1985, the veteran 
submitted a claim of entitlement to service connection for a 
chronic psychiatric disorder.  The claim was received by the 
RO on February 7, 1985.  In a letter received in March 2005, 
a psychologist explained that he had seen the veteran on 
several occasions in 1984, and that his diagnoses included 
anxiety with panic attacks, depression, and chemical 
dependency.  His problems were described as quite chronic and 
ongoing.

In April 1985, the RO denied service connection for a chronic 
psychiatric disorder.  The veteran and his accredited 
representative were informed in writing of the adverse 
decision and his appellant rights in April 1985.  In May 
1985, the veteran submitted a notice of disagreement (NOD) 
with the April 1985 rating decision in which he stated that 
"I feel that you have erred in not approving my claim."  In 
May 1985 and June 1985, the VA reconsidered the veteran's 
claim for service connection for a chronic psychiatric 
disorder.  In June 1985, the VA informed the veteran that 
"no rating change was warranted" and it "could not grant 
the benefits sought."  A statement of the case (SOC) 
addressing the veteran's May 1985 NOD was not issued.  

In July 2003, the veteran's submitted a Veteran's Application 
for Compensation or Pension (VA Form 21-526) for a 
psychiatric disorder.  The veteran's application was received 
by the RO on July 28, 2003.  The RO subsequently undertook 
development of the claim, and, in September 2004, the RO 
established service connection for major depressive disorder; 
assigned a 100 percent schedular evaluation for that 
disability; and effectuated the award as of July 28, 2003.  
The RO essentially found that the effective date was 
appropriate because it corresponded to the date of his claim 
to reopen. 

III.  Effective Date

Unless otherwise specifically provided, the effective date of 
an award based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002).  The effective date of an award of disability 
compensation to a veteran shall be the day following the date 
of discharge or release if application therefor is received 
within one year from such date.  38 U.S.C.A. § 5110(b)(1) 
(West 2002).  An award of service connection will be 
effective on the day following separation from active 
military service or the date on which entitlement arose if 
the claim is received within one year of separation from 
service.  Otherwise, the effective date shall be the date of 
receipt of the veteran's claim or the date on which 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i) (2007).  

The veteran asserts that the appropriate effective date for 
the award of service connection for major depressive disorder 
is February 7, 1985, the date of the RO's receipt of his 
original claim for service connection for a chronic 
psychiatric disorder.  In reviewing the record, the Board 
observes that the veteran's chronic psychiatric disorder has 
been shown to have been initially manifested during active 
service, as was recognized by the RO in the text of the 
December 2004 rating decision.  In April 1985, the VA denied 
the veteran's original claim for service connection for a 
chronic psychiatric disorder.  The veteran subsequently 
submitted a timely NOD with that decision.  

Generally, appellate review is initiated by a NOD and 
completed by a substantive appeal after a SOC is furnished.  
Absent such action, a rating determination is considered to 
be final and is not subject to review except upon a finding 
of clear and unmistakable error.  38 U.S.C.A. § 7105 (West 
2002).  When a NOD is timely filed, the VA must reexamine the 
claim and determine if additional review or development is 
warranted.  If no preliminary action is required, or when it 
is completed, the RO must prepare a SOC or supplemental 
statement of the case (SSOC), unless the matter is resolved 
by granting the benefits sought on appeal or the NOD is 
withdrawn.  38 C.F.R. § 19.26 (2007).  

In June 1985, the VA informed the veteran that his claim had 
been reconsidered and remained denied.  A SOC addressing the 
veteran's NOD was not subsequently prepared and issued to the 
veteran in accordance with 38 C.F.R. § 19.26 (2007).  The 
veteran's claim thus remained pending until the issuance of 
the February 2004 rating decision establishing service 
connection.  Therefore, the appropriate effective date for 
the award of service connection for major depressive disorder 
is February 7, 1985, is the date of receipt of claim or the 
date entitlement arose, whichever is later.  As the veteran's 
service-connected disability has already found to have 
existed since his separation from service, as noted above, 
and as explicitly found by the RO in the December 2004 
decision, the Board concludes that the appropriate effective 
date in this case is the date of the VA's receipt of the 
veteran's original claim for service connection.  Thus, the 
benefit sought on appeal is granted.

In closing, the Board notes that there is no record of any 
formal or informal claim having been received prior to 
February 1985, and neither the veteran nor his representative 
have ever argued that such a prior claim exists.  Thus, the 
Board finds that February 7, 1985, is the earliest date 
possible for the award of service connection for major 
depressive disorder under applicable laws and regulations as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  


ORDER

An effective date of February 7, 1985, for the award of 
service connection for major depressive disorder is granted.  


REMAND

In his December 2004 NOD, the veteran disagreed with the 
effective date for the 
award of service connection of major depressive disorder.  In 
a March 2005 Supplemental Statement of the Case, a VA 
decision review officer appears to have broadened and 
reframed the issue on appeal to encompass entitlement to an 
effective date prior to July 28, 2003, for the award of a 100 
percent schedular evaluation for the veteran's major 
depressive disorder.  Having reviewed the complete record, 
the Board agrees that the veteran's contention that an 
earlier effective date is warranted for the 100 percent 
rating has always been implicit in his claim for an earlier 
effective date for the grant of service connection.

As a consequence of the Board's decision herein, the 
effective date of the grant of service connection has changed 
from July 28, 2003, to the earlier date of February 7, 1985.  
Clearly, such a determination has a potential impact on the 
issue of entitlement to an earlier effective date for the 
grant of a 100 percent rating.  Therefore, in order to avoid 
prejudice to the veteran, the Board finds that the claim for 
an earlier effective date for the 100 percent rating must be 
readjudicated so that the agency of original jurisdiction can 
reconsider the question in light of the fact that service 
connection is now in effect from February 7, 1985.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993)

Accordingly, this case is REMANDED for the following action:  

Readjudicate the claim of entitlement to 
an effective date prior to July 28, 2003, 
for the award of a 100 percent schedular 
evaluation for his major depressive 
disorder, with consideration given to the 
fact that service connection is now in 
effect from February 7, 1985.  Any 
development deemed necessary should be 
undertaken.  If the benefit remains 
denied, the veteran should be provided 
with an SSOC discussing all relevant law 
and regulations.  The veteran should be 
given the appropriate opportunity to 
respond to the SOC.  The veteran is 
advised that he must complete his appeal 
of this issue by filing a timely 
substantive appeal.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


